UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7687


SCOTT M. BOGER,

                  Petitioner – Appellant,

          v.

S. K. YOUNG, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00175-sgw-mfu)


Submitted:   May 18, 2011                   Decided:   May 31, 2011


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott M. Boger, Appellant Pro Se.         John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Scott M. Boger seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate        of     appealability.               See    28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a    substantial         showing       of     the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that     reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,       537    U.S.     322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that     Boger    has      not   made     the    requisite       showing.

Accordingly,       we     deny    Boger’s         motion     for    a     certificate      of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately




                                              2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3